      Case 1:19-cv-11804-MKV Document 47 Filed 04/17/20 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 4/17/2020

 MONIQUE BUNN,

                             Plaintiff,

                     -against-                                   1:19-cv-11804 (MKV)

 DAMON ANTHONY DASH, DAMON                                              ORDER
 DASH STUDIOS, POPPINGTON LLC, and
 RAQUEL HORN,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        On review of the filings in this case, the Court has identified issues that the parties must

address before any further proceedings take place. This Court has a responsibility “to inquire as

to subject matter jurisdiction and satisfy itself that such jurisdiction exists.” Da Silva v. Kinsho

Int’l Corp., 229 F.3d 358, 361-62 (2d Cir. 2000). For diversity purposes, the citizenship of an

LLC depends on the citizenship of its members. See Handelsman v. Bedford Village Assoc. Ltd.

P’ship, 213 F.3d 48, 51 (2d Cir.2000). Plaintiff’s Complaint [ECF #8] alleges that Defendant

Poppington LLC “is a New York limited liability company,” [id. ¶ 6] but it does not allege the

citizenship of all of its members. The allegation with respect to Defendant Damon Dash Studios

is similarly defective. [Id. ¶ 6]

        Accordingly, IT IS HEREBY ORDERED that Plaintiff must file an amended complaint

alleging membership of the entity Defendants and the state or states of citizenship of each

member by May 4, 2020. If Plaintiff is unable to properly and specifically plead the existence of

subject matter jurisdiction, this action will be dismissed.

        IT IS FURTHER ORDERED that the teleconference that was scheduled to take place on

April 21, 2020 is adjourned sine die.
          Case 1:19-cv-11804-MKV Document 47 Filed 04/17/20 Page 2 of 2



       IT IS FURTHER ORDERED that, if Plaintiff files an amended pleading by May 4, 2020,

Defendants shall file their contemplated motion to vacate the default and a memorandum of law,

explaining why there is good cause under Federal Rules of Civil Procedure 55, by May 18, 2020.

IT IS FURTHER ORDERED that Plaintiff shall respond by June 15, 2020, and Defendants shall

reply by June 29, 2020. The Court will determine whether to vacate the default or hold a default

judgment hearing based on that briefing if, in the first instance, Plaintiff establishes the existence

of subject matter jurisdiction.


SO ORDERED.
                                                       _________________________________
Date: April 17, 2020                                   MARY KAY VYSKOCIL
New York, NY                                           United States District Judge
